Citation Nr: 0111522	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-08 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to specially adapted housing assistance or a 
special home adaptation grant.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jacqueline Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from January 1952 to March 
1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
the following: degenerative joint disease of the lumbosacral 
spine with radiculopathy, rated as 60 percent disabling from 
February 28, 1996; and conversion reaction, rated as non-
compensable effective from February 10, 1962; in addition, 
the veteran receives a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) based on his service-connected back disability 
effective from December 24, 1996.  

2.  The veteran's service-connected back disability results 
in the loss of use of both lower extremities such as to 
preclude locomotion without the aid of canes as part of the 
veteran's normal mode of locomotion.  


CONCLUSION OF LAW

The criteria for entitlement to specially adapted housing 
assistance is met. 38 U.S.C.A. § 2101(a) (West 1991); 38 
C.F.R. § 3.809 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In the instant 
case there is no indication in the record, including in 
submissions of the veteran and his representative, that there 
is any outstanding evidence that should be obtained prior to 
appellate review.  It appears that all necessary evidence for 
a fair adjudication is already of record.  

The veteran contends that he is eligible for assistance in 
acquiring specially adapted housing due to his service-
connected back disability.  He maintains that he has been 
advised and does in fact use canes in order to ambulate due 
to his service-connected back disability.  He does not 
contend that his service-connected conversion reaction plays 
any role in limiting his ambulation abilities. 


Background

In a  February 1992 Board decision, service connection was 
granted for a low back disability characterized as low back 
strain.  In an April 1992 rating decision, the RO implemented 
the Board's decision and assigned a 40 percent rating 
effective March 1, 1989, for low back disability, 
characterized as lumbosacral strain.  In a June 1992 rating 
decision, an earlier effective date of September 6, 1988 was 
established for service connection for the lumbosacral 
strain.  

In March 1996, the veteran's claim for an increased rating 
was received.  In conjunction with his claim, the veteran was 
afforded a VA spine examination in May 1996.  At that time, 
it was noted that the veteran walked with a cane-assisted 
gait.  Examination of the lumbar spine revealed forward 
flexion to 60 degrees, backward extension to 5 degrees, 
lateral flexion to 10 degrees bilaterally, and straight leg 
raising which was positive at 30 degrees bilaterally.  The 
diagnoses were chronic recurrent lumbosacral disease, 
degenerative disc disease of the lumbar spine, and post-
operative laminectomy of the lumbosacral spine with marked 
decreased range of motion and pain radiating into both legs.  
X-rays confirmed severe degenerative disc disease at T12-L1, 
L1-2, and to a lesser extent, L5-S1.  

In a May 1996 rating decision, entitlement to an increased 
rating was denied.  The veteran appealed that determination. 

Thereafter, statements from private physicians indicated that 
the veteran had a severe low back disability.  In December 
1996, the veteran was afforded another VA spine examination.  
At that time, the veteran indicated that he had trouble with 
sustaining postures such as sitting, standing, jogging, or 
walking.  He indicated that it was 50 miles to the VA 
hospital and, on his way, he had to stop halfway in order to 
lie down in the back seat.  The veteran stated that he was 
unable to put on his shoes and socks without assistance and 
that he was otherwise unable to care for his feet.  He 
related that he cannot do anything, even get groceries from 
the store.  He further asserted that he had to retire from 
truckdriving due to his back disability.  The veteran 
maintained that he had left and right sided pain.  
Examination revealed that the veteran was morbidly obese.  He 
had no ability to stand on his toes and heels.  He was unable 
to tandem walk or squat.  The veteran felt unsteady with 
Romberg testing with eyes open and he required a cane for 
stabilization.  His muscle strength, bulk, and tone were 
normal.  He had absent vibratory sensation in the feet and on 
the right side, it felt "pinching."  The veteran had absent 
right ankle jerk, 2+ left ankle jerk, and absent knee jerk.  
He had flexion plantar response, symmetrical pinprick and 
light touch, and some patchy, diminished cold sensation on 
the right leg which was not reproducible every time.  It was 
noted that the veteran had a history of lumbar radiculopathy 
with residual pain.  It was noted by the examiner that a 995 
CAT scan showed severe degenerative disease, particularly 
facet joint arthropathy and ligamentum flavum hypertrophy.  
The veteran also had protrusion of the disc at L4-5.  The 
veteran had vacuum phenomenon, bulging of the disc with 
suspicious herniation at L4-5, and he had what appeared to be 
previous surgery at L5-S1 with some bony irregularity of the 
vertebral bodies at L4 and L5.  The veteran's lumbar spine x-
rays showed severe degenerative joint disease. 

Thereafter, it was determined that an increased rating of 60 
percent was warranted effective from March 4, 1996.  The 
veteran's disability was characterized as degenerative joint 
disease of the lumbosacral spine with radiculopathy.  
Thereafter, an earlier effective date of February 28, 1996 
was granted for the increased rating.

In October 1997, the veteran's claim for entitlement to TDIU 
was received.  In a June 1998 rating decision, entitlement to 
TDIU was granted effective December 24, 1996.  In addition, 
entitlement to Chapter 35 educational assistance benefits was 
established.  

In July 1999, the application for specially adapted housing 
assistance or a special home adaptation grant was received.  
In an August 1999 decision, the RO denied this claim.  The 
veteran appealed that determination.

In an October 1999 statement, Michael L. Marone, M.D., stated 
that the veteran had an arthritic condition which Dr. Malone 
understood was service-connected.  Dr. Malone indicated that 
residuals of this organic disease had caused the veteran's 
condition to deteriorate to such a degree that he had lost 
the use of his lower extremities to the extent that 
locomotion was precluded without the aid of canes.  

In January 2000, the veteran was afforded a VA spine 
examination.  At that time, the examiner noted that the 
question was whether the veteran had neuropathy of the lower 
extremities or radiculopathy and whether he had use of the 
lower extremities.  The examiner noted that the veteran 
reported chronic low back pain with pain radiating down both 
lower extremities into the back of the thighs and both calf 
regions.  The veteran indicated that he used Canadian canes 
to help stabilize his back or help carry his weight.  The 
examiner noted that the veteran had relatively preserved 
strength in the lower extremities, but the pain was 
predominantly in the lower extremities.  

Examination showed severe spasms of the paraspinal muscles of 
the lumbar spine.  The veteran had flexion to 15 degrees, 
extension to 10 degrees, lateral rotation to 15 degrees on 
the left and 10 degrees on the right.  Examination of the 
lower extremities demonstrated bilateral absent ankle 
reflexes with decreased sensation in the S1 dermatomal 
pattern in both lower extremities.  Knee reflexes were 
basically intact.  Strength was presently preserved at 5/5 in 
the gastrocnemius, hamstrings, and tibialis anterior muscles.  

The diagnostic impression was spinal disc disease with lumbar 
radiculopathy.  The veteran had preserved strength in the 
lower extremities, however, he had absent ankle reflexes 
secondary to his radiculopathy which the examiner did not 
believe was neuropathy.  The veteran had relatively preserved 
strength as stated and his Canadian canes were more useful 
for supporting his back when ambulating.  The examiner noted 
that the veteran was clearly prone for a mild to moderate 
degree of easier fatiguability and there was some evidence of 
incoordination due to the pain of the lumbar spine region 
which caused him to shift in awkward positions.  The examiner 
opined that the veteran's condition was progressive and would 
worsen with time, but it was not possible for the examiner to 
predict the amount of dysfunction in the future.  


Analysis

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss, or loss of 
use, of one lower extremity; or (3) the loss or loss of use 
of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4).  The term "preclude locomotion" means 
the necessity for regular and constant use of a wheelchair, 
braces, or crutches, or canes as a normal mode of locomotion 
although occasional locomotion by other methods might be 
possible.  38 C.F.R. § 3.809(d).

After reviewing the evidence of record, the Board finds that 
the first criterion for entitlement to specially adapted 
housing assistance is met.  The Board notes that it is 
apparent that the RO denied the veteran's claim on the basis 
that he did not have "loss of use of the lower 
extremities."  The veteran does have some use of his lower 
extremities and has preserved strength in his lower 
extremities.  However, the law and regulation provide that 
the term "loss, or loss of use, of both lower extremities" 
not only means total loss of use of the lower extremities, 
but also that the veteran is unable to perform locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
Clearly, if a veteran is able to ambulate with the aid of 
braces, crutches, or canes he is able to retain function in 
some manner in the lower extremities as ambulation with those 
devices requires some use of the lower extremities.  This is 
consistent with the explanation, as noted above, of the term 
"preclude locomotion" which means the necessity for regular 
and constant use of a wheelchair, braces, or crutches, or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods might be possible.  

In this case, the veteran clearly has a progressive and 
severely disabling low back disability for which he has been 
granted entitlement to TDIU.  The veteran has severe 
limitation of motion, severe back spasms, incoordination, and 
radiculopathy into the lower extremities.  This radiculopathy 
causes absent ankle reflexes.  It is clear from the recent VA 
examinations as well as the October 1999 statement of Dr. 
Malone, that the veteran uses canes as part of his normal 
mode of locomotion and has been medically advised to do so.

There is no evidence of record disputing the findings on the 
VA examinations and by the veteran's private physician.  
Accordingly, the Board finds that the veteran has the loss of 
use of both lower extremities such as to preclude locomotion 
without the aid of canes as part of his normal mode of 
locomotion due to his service-connected back disability.  
Therefore, the Board concludes that the criteria for 
entitlement to specially adapted housing assistance are met.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  Since the claim 
for entitlement to specially adapted housing assistance is 
being granted as the greater benefit, the issue of 
entitlement to a special home adaptation grant is moot as the 
veteran is not eligible to receive both.  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.  


ORDER

Entitlement to specially adapted housing assistance is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals

 

